Detailed Action
Double Patenting
The nonstatutory double patenting rejection is summarized as follows:

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of US patent US 11,176,778 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patent and the application are claiming common subject matter, as follows:
apparatus to implement a game, the apparatus comprising an electronic output device and an electronic input device
an electronic storage device configured to read a non-transitory computer readable storage medium which stores computer readable instructions
at least one processing unit connected to the electronic output device, the electronic input device, and the electronic storage device, the at least one processing unit configured to utilize the electronic storage device to read and execute the computer readable instructions which are programmed to cause the at least one processing unit to display a plurality of progress indicating indicia
each progress indicating indicia having a plurality of different states 
implement an individual game, the game comprising receive a wager and spin at least one reel to a result
based on the result, determine whether to advance a respective one of the progress indicating indicia and if so then advance the respective one of the progress indicating indicia
determine whether all of the plurality of progress indicating indicia are in their final positions and if so then awarding a jackpot
determine whether the result contains an end game symbol or end game combination and if so then then reset all of the plurality of progress indicating indicia back to their initial positions
enable player to continue to repeat plays of the individual game
make an offer to the player of an offer amount, wherein if the offer is rejected by the player then the game continues and if the offer is accepted by the player then the offer amount is awarded to the player and the plurality of progress indicating indicia are all reset back to their initial positions
wherein the computer readable instructions are further programmed to display a plurality of minimum offer amounts, each of the plurality of minimum offer amounts associated with a respective position of a respective progress indicating indicia
wherein the computer readable instructions are further programmed such that the offer amount is determined based upon an expectation based on positions of all of the progress indicating indicia
wherein the computer readable instructions are further programmed such that at least one reel comprises exactly one reel
the one reel comprises a non-associated symbol which does not correspond to each of the plurality of progress indicating indicia and when the non-associated symbol is the result then none of the plurality of progress indicating indicia advance
wherein the computer readable instructions are further programmed such that the non-associated symbol is a blank symbol
wherein the computer readable instructions are further programmed such that the one reel comprises the end game symbol
wherein the computer readable instructions are further programmed such that plurality of progress indicating indicia comprise exactly three progress indicating indicia


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)  A person shall be entitled to a patent unless—

(1)  the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention

Claims 1, 5-7, 9-11, 15-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rommerdahl et al (US 2011/0117996 A1).
Regarding claim 1, Rommerdahl discloses an apparatus to implement a game (Abstract), the apparatus comprising an electronic output device and an electronic input device, an electronic storage device configured to read a non-transitory computer readable storage medium which stores computer readable instructions, at least one processing unit connected to the electronic output device (Figs. 5a – 5b), the electronic input device, and the electronic storage device, the at least one processing unit configured to utilize the electronic storage device to read and execute the computer readable instructions which are programmed to cause the at least one processing unit to display a plurality of progress indicating indicia (Fig. 1), each progress indicating indicia having a plurality of different states (Fig. 3), implement an individual game, the game comprising receive a wager and spin at least one reel to a result (Fig. 1), based on the result, determining whether to advance a respective one of the progress indicating indicia and if so then advance the respective one of the progress indicating indicia (Abstract: randomly generated icons which serve to advance one or more horses toward a finish line), determine whether all of the plurality of progress indicating indicia are in their final positions and if so then awarding a jackpot indicia (Abstract: progressive award associate with the winning horse is paid to a player), determine whether the result contains an end game symbol or end game combination and if so then then reset all of the plurality of progress indicating indicia back to their initial positions, and enable the player to continue to repeat plays of the individual game (Fig. 7).
Regarding claims 5 and 15, Rommerdahl discloses such that at least one reel comprises exactly one reel (¶ [0015]).
Regarding claims 6 and 16, Rommerdahl discloses the one reel comprises a symbol corresponding to each of the plurality of progress indicating indicia (Fig. 3).
Regarding claims 7 and 17, Rommerdahl discloses such the one reel comprises a non-associated symbol which does not correspond to each of the plurality of progress indicating indicia and when the non-associated symbol is the result then none of the plurality of progress indicating indicia advance (Fig. 3).
Regarding claims 9 and 19, Rommerdahl discloses such that the one reel comprises the end game symbol (770).
Regarding claims 10 and 20, Rommerdahl discloses such that plurality of progress indicating indicia comprise exactly three progress indicating indicia (Fig. 1).
Claim 11 is a method reciting substantially the same limitations as those in claim 1 above; it is accordingly rejected for the same reasons as given supra.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rommerdahl in view of Clarebrough et al (US 2015/0228163 A1)
Regarding claims 8 and 18, Clarebrough suggests—where Rommerdahl does not disclose—such that the non-associated symbol is a blank symbol (¶ [0093]: blank symbols that have no effect).  It would have been obvious prior to the effective filing date of the invention to combine the disclosures of Rommerdahl and Clarebrough in order to make the game more interesting to the player by increasing the diversity of possible symbols on the screen.

Allowable Subject Matter
Claims 2-4 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if appropriate action is taken to overcome the rejection under the nonstatutory double patenting doctrine set forth supra, and if they are rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art considered pertinent to applicant's disclosure and not relied upon is made of record on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve Rowland whose telephone number is (469) 295-9129.  The examiner can normally be reached on Monday through Thursday, alternate Fridays, 8:30 am to 6:00 pm, Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571) 272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Applicant may choose, at his or her discretion, to correspond with Examiner via Internet e-mail.   A paper copy of any and all email correspondence will be placed in the appropriate patent application file.   Email communication must be authorized in advance.   Without a written authorization by applicant in place, the USPTO will not respond via e-mail to any correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.
Authorization may be perfected by submitting, on a separate paper, the following (or similar) disclaimer:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail.  I understand that a copy of these communications will be made of record in the application file.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
	

See MPEP 502.03 for more information.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715